
	

114 S2769 IS: To require the Federal Aviation Administration to establish minimum standards for space for passengers on passenger aircraft.
U.S. Senate
2016-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2769
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2016
			Mr. Schumer (for himself, Mr. Blumenthal, Mr. Markey, Mr. Menendez, Mrs. Gillibrand, Mrs. Feinstein, Mrs. Boxer, Mr. Booker, Mr. Schatz, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Federal Aviation Administration to establish minimum standards for space for
			 passengers on passenger aircraft.
	
	
		1.Regulations relating to space for passengers on aircraft
 (a)Moratorium on reductions to aircraft seat sizeNot later than 30 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prohibit any air carrier from reducing the size, width, padding, or pitch of seats on passenger aircraft operated by the air carrier, the amount of leg room per seat on such aircraft, or the width of aisles on such aircraft.
 (b)Regulations relating to space for passengers on aircraftNot later than 180 days after the date of the enactment of this Act, the Administrator shall prescribe regulations—
 (1)establishing minimum standards for space for passengers on passenger aircraft, including the size, width, padding, and pitch of seats, the amount of leg room per seat, and the width of aisles on such aircraft for the safety, health, and comfort of passengers; and
 (2)requiring each air carrier to prominently display on the website of the air carrier the amount of space available for each passenger on passenger aircraft operated by the air carrier, including the size, width, padding, and pitch of seats, the amount of leg room per seat, and the width of aisles on such aircraft.
 (c)ConsultationsIn prescribing the regulations required by subsection (b), the Administrator shall consult with the Occupational Safety and Health Administration, the Centers for Disease Control and Prevention, passenger advocacy organizations, physicians, and ergonomic engineers.
 (d)Air carrier definedIn this section, the term air carrier means an air carrier (as defined in section 40102 of title 49, United States Code) that transports passengers by aircraft as a common carrier for compensation.
			
